DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-8, 10, 11, and 13-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, a user device receives a communication request for a user, the communication request includes content; determines an identity of a sender of the communication request; analyzes the content to determine a sentiment or tone of the communication request; determines a responsive sentiment or a responsive tone for a response to the communication request based on the determined sentiment or the determined tone and the identity of the sender; identifies internet of things (IoT) network devices based on a proximity of the user device to the IoT network devices; obtains IoT network contextual data for the IoT network devices, the IoT network contextual data includes IoT network historical pattern data indicating patterns of user interactions with the IoT network devices; determines a user context based on the patterns of user interactions with the IoT network devices; generates a pattern score based on the IoT network historical pattern data, and determines the user context based on the pattern score exceeding a threshold pattern score; and generates the response to the communication request based on the identity of the sender and the user context by incorporating the responsive sentiment or the responsive tone into the response, in light of other features described in independent claims 1, 17, and 19.
Horvitz et al. (US 2003/0014491 A1) discloses a user’s computer receives one or more messages from e-mail transmission system, the message has specific content or detected urgency; determine urgency of the message; provides an automated assessment of urgency or priority associated with received information; monitors the context information sources; detects current states of the user 
Kim (US 2018/0288211 A1) discloses receive voice call and detect failure of answering the incoming voice call; identify a calling party from the received voice call information; analyze conversation history between the identified calling party and the user to determine the level of tone used for response; generate and transmit the response message with the level of tone.  Kim does not explicitly disclose identify internet of things (IoT) network devices based on a proximity of the user device to the IoT network devices; obtain IoT network contextual data for the IoT network devices, the IoT network contextual data includes IoT network historical pattern data indicating patterns of user interactions with the IoT network devices; determine a user context based on the patterns of user interactions with the IoT network devices; generate a pattern score based on the IoT network historical pattern data, and determine the user context based on the pattern score exceeding a threshold pattern score.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang
02/19/2021
/KAYLEE J HUANG/Examiner, Art Unit 2447